      CASE 0:19-cv-02433-ECT-TNL Document 60 Filed 06/10/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Amanda Engen, on behalf of herself and                 File No. 19-cv-2433 (ECT/TNL)
others similarly situated,

              Plaintiff,
                                                            OPINION AND ORDER
v.

Grocery Delivery E-Services USA Inc.
doing business as Hello Fresh,

           Defendant.
________________________________________________________________________

Michael D. Reif, Brenda L. Joly, and Stacey P. Slaughter, Robins Kaplan LLP,
Minneapolis, MN; Samuel J. Strauss, Turke & Strauss LLP, Madison, WI; and Anthony I.
Paronich, Paronich Law, P.C., Hingham, MA, for Plaintiff Amanda Engen and proposed
class.

Robert J. Gilbertson and Caitlinrose H. Fisher, Greene Espel PLLP, Minneapolis, MN; and
Shannon Z. Petersen and Lisa S. Yun, Sheppard Mullin Richter & Hampton LLP, San
Diego, CA, for Defendant Grocery Delivery E-Services USA Inc. d/b/a Hello Fresh.


       Defendant HelloFresh seeks an order staying this action pending the resolution of

its appeal of the order denying its motion to compel arbitration. An order denying a motion

to compel arbitration (or, more precisely, “refusing a stay of any action”) is immediately

appealable. 9 U.S.C. § 16(a)(1)(A). The Eighth Circuit has not decided whether the appeal

of an order denying a motion to compel arbitration divests the district court of jurisdiction

to proceed with the case. Most other circuits have. A majority have concluded that a stay

of district court proceedings is required unless the appeal is frivolous. Levin v. Alms &

Assocs., Inc., 634 F.3d 260, 264–66 (4th Cir. 2011); Ehleiter v. Grapetree Shores, Inc., 482
      CASE 0:19-cv-02433-ECT-TNL Document 60 Filed 06/10/20 Page 2 of 5



F.3d 207, 215 n.6 (3d Cir. 2007); McCauley v. Halliburton Energy Servs., Inc., 413 F.3d

1158, 1160–62 (10th Cir. 2005); Blinco v. Green Tree Servicing, LLC, 366 F.3d 1249,

1251–53 (11th Cir. 2004); Bombardier Corp. v. Nat’l R.R. Passenger Corp., No. 02-7125,

2002 WL 31818924 (D.C. Cir. 2002); Bradford-Scott Data Corp. v. Physician Comput.

Network, 128 F.3d 504, 505–07 (7th Cir. 1997). A minority have reached the opposite

conclusion—that a stay is not mandatory. Weingarten Realty Inv’rs v. Miller, 661 F.3d

904, 907–09 (5th Cir. 2011); Motorola Credit Corp. v. Uzan, 388 F.3d 39, 53–54 (2d Cir.

2004); Britton v. Co-op Banking Grp., 916 F.2d 1405, 1411–12 (9th Cir. 1990). Courts in

this District are split. Compare Unison Co., Ltd. v. Juhl Energy Dev., Inc., No. 13-cv-3342

(ADM/JJK), 2014 WL 2565652, at *2 (D. Minn. June 6, 2014) (finding the majority

approach persuasive), and Messina v. N. Cent. Distrib., Inc., No. 14-cv-3101 (PAM/SER),

2015 WL 4479006, at *2 (D. Minn. July 22, 2015) (same), with McLeod v. General Mills,

Inc., No. 15-cv-494 (JRT/HB), 2015 WL 7428548, at *2 (D. Minn. Nov. 20, 2015)

(concluding a stay is not automatic). Many commentators have weighed in on the subject.

E.g., Travis M. Pfannenstiel, Comment, The Entitlement to Avoid Litigation—Denied: How

the Fifth Circuit’s Rejuvenated Hostility Toward Arbitration Agreements Deprives Parties

of Their Bargained-for Benefits [Weingarten Realty Investors v. Miller, 661 F.3d 904 (5th

Cir. 2011)], 52 Washburn L.J. 177 (2012); Roger J. Perlstadt, Interlocutory Review of

Litigation-Avoidance Claims: Insights from Appeals Under the Federal Arbitration Act,

44 Akron L. Rev. 375 (2011); Edward L. Jones III, Note, Stop in the Name of Arbitration:

Should Trial in the District Court Continue While the Court of Appeals Decides

Arbitrability?, 92 Iowa L. Rev. 1107 (2007); Michael P. Winkler, Comment, Interlocutory

                                            2
      CASE 0:19-cv-02433-ECT-TNL Document 60 Filed 06/10/20 Page 3 of 5



Appeals Under the Federal Arbitration Act and the Effect on the District Court’s

Proceedings, 59 Okla. L. Rev. 597 (2006); Gabriel Taran, Comment, Towards a Sensible

Rule Governing Stays Pending Appeals of Denials of Arbitration, 73 U. Chi. L. Rev. 399

(2006).

       Faced with no controlling authority, a well-documented circuit split, and a large

volume of persuasive authorities and scholarship, the task is not to write anything new (that

seems impossible), but to choose between competing positions. With respect to that

choice, it’s hard to beat Judge Easterbrook’s reasoning in Bradford-Scott Data Corp.

There, he explained:

              [I]t is fundamental to a hierarchical judiciary that “a federal
              district court and a federal court of appeals should not attempt
              to assert jurisdiction over a case simultaneously. The filing of
              a notice of appeal is an event of jurisdictional significance—it
              confers jurisdiction on the court of appeals and divests the
              district court of its control over those aspects of the case
              involved in the appeal.” Griggs v. Provident Consumer
              Discount Co., 459 U.S. 56, 58 (1982). The qualification
              “involved in the appeal” is essential—it is why the district
              court may award costs and attorneys’ fees after the losing side
              has filed an appeal on the merits, why the court may conduct
              proceedings looking toward permanent injunctive relief while
              an appeal about the grant or denial of a preliminary injunction
              is pending. Whether the case should be litigated in the district
              court is not an issue collateral to the question presented by an
              appeal under [9 U.S.C.] § 16(a)(1)(A), however; it is the mirror
              image of the question presented on appeal. Continuation of
              proceedings in the district court largely defeats the point of the
              appeal and creates a risk of inconsistent handling of the case
              by two tribunals.

                                      *       *       *

              Arbitration clauses reflect the parties’ preference for non-
              judicial dispute resolution, which may be faster and cheaper.

                                              3
      CASE 0:19-cv-02433-ECT-TNL Document 60 Filed 06/10/20 Page 4 of 5



              These benefits are eroded, and may be lost or even turned into
              net losses, if it is necessary to proceed in both judicial and
              arbitral forums, or to do this sequentially. The worst possible
              outcome would be to litigate the dispute, to have the court of
              appeals reverse and order the dispute arbitrated, to arbitrate the
              dispute, and finally to return to court to have the award
              enforced. Immediate appeal under § 16(a) helps to cut the loss
              from duplication. Yet combining the costs of litigation and
              arbitration is what lies in store if a district court continues with
              the case while an appeal under § 16(a) is pending. Cases of
              this kind are therefore poor candidates for exceptions to the
              principle that a notice of appeal divests the district court of
              power to proceed with the aspects of the case that have been
              transferred to the court of appeals.

Bradford-Scott Data Corp., 128 F.3d at 505–06 (citations omitted).

       It is true that a “frivolous appeal” of an order denying a motion to compel arbitration

does not warrant a stay of district court proceedings. Id. at 506 (“Either the court of appeals

or the district court may declare that the appeal is frivolous, and if it is the district court

may carry on with the case.”). No authority is cited defining a frivolous appeal in this

context, but at least judged against an ordinary legal understanding of the term, Black’s

Law Dictionary 121, 811 (11th ed. 2019) (defining “frivolous appeal” as one “having no

legal basis, usu. filed for delay to induce a judgment creditor to settle or to avoid payment

of a judgment” and defining “frivolous” as, among other things, “[l]acking a legal basis or

legal merit; manifestly insufficient as a matter of law”), HelloFresh’s appeal is not

frivolous.




                                               4
     CASE 0:19-cv-02433-ECT-TNL Document 60 Filed 06/10/20 Page 5 of 5



                                       ORDER

      Based on the foregoing, and on all the files, records, and proceedings herein, IT IS

ORDERED THAT Defendant Grocery Delivery E-Services USA Inc.’s motion to stay

proceedings [ECF No. 51] is GRANTED.


Dated: June 10, 2020                    s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court




                                           5
